UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F r REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR r SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of event requiring this shell company report: For the transition period from to . Commission File No. 001-14835 NORTHCORE TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) ONTARIO, CANADA (Jurisdiction of incorporation or organization) 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report. 108,286,703 Common Shares as of December 31, 2007 Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yes oNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 x If this an annual report, indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). YesoNo x NORTHCORE TECHNOLOGIES INC. Annual Report on Form 20-F for the Fiscal Year Ended December 31, FORWARD LOOKING STATEMENTS From time to time, we make oral and written statements that may be considered "forward looking statements" (rather than historical facts).We are taking advantage of the "safe-harbour" provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements we may make from time to time, including the forward-looking statements in this Annual Report. You can identify these statements when you see words such as "may", "expect", "anticipate", "estimate", "believe", "intend", and other similar expressions.These forward-looking statements relate, among other items to: • our future capital needs; • future expectations as to profitability and operating results; • our ability to further develop business relationships and revenues; • our expectations about the markets for our products and services; • acceptance of our products and services; • competitive factors; • our ability to repay debt; • our ability to maintain operating expenses; • our ability to attract and retain employees; • new products and technological changes; • our ability to develop appropriate strategic alliances; • protection of our proprietary technology; • our ability to acquire complementary products or businesses and integrate them into our business; • our ability to increase revenue from existing products and services; • our ability to expand the scope of our product offering; and • geographic expansion of our business. We have based these forward-looking statements largely on our current plans and expectations.Forward-looking statements are subject to risks and uncertainties, some of which are beyond our control.Our actual results could differ materially from those described in our forward-looking statements as a result of the factors described in the “Risk Factors” included elsewhere in this Annual Report, including, among others: • the timing of our future capital needs and our ability to raise additional capital when needed; • our ability to repay our debt to lenders; • increasingly longer sales cycles; • potential fluctuations in our financial results and our difficulties in forecasting; • volatility of the stock markets and fluctuations in the market price of our stock; • the ability to buy and sell our shares on the Over the Counter Bulletin Board; • our ability to compete with other companies in our industry; • our dependence upon a limited number of customer; • our ability to retain and attract key personnel; • risk of significant delays in product development; • failure to timely develop or license new technologies; 2 • failure to timely develop or license new technologies; • risks relating to any requirement to correct or delay the release of products due to software bugs or errors; • risk of system failure or interruption; • risks associated with any further dramatic expansions and retractions in the future; • risks associated with international operations; • problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; • risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; • fluctuations in currency exchanges; • risks to holders of our common shares following any issuance of our preferred shares; and • the ability to enforce legal claims against us or our officers or directors. We do not have, and do not undertake, any obligation to publicly update or revise any forward-looking statements contained in this Annual Report, whether as a result of new information, future events or otherwise.Because of these risks and uncertainties, the forward-looking statements and circumstances discussed in this Annual Report might not transpire. Trademarks or trade names which we own and are used in this Annual Report include: DYN@MIC BUYER™ and DYN@MIC SELLER™. Each trademark, trade name, or service mark of any other company appearing in this Annual Report belongs to its holder. 3 TABLE OF CONTENTS PART I 6 ITEM 1- IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 6 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3- KEY INFORMATION 6 A.Selected Financial Data 6 B.Capitalization and Indebtedness 8 C.Reasons For The Offer And Use Of Proceeds 8 D.Risk Factors 8 ITEM 4 - INFORMATION ON THE COMPANY 15 A.History and Development of the Company 15 B.Business Overview 19 C.Organizational Structure 29 D.Property, Plant and Equipment 29 ITEM 4A - UNRESOLVED STAFF COMMENTS 29 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS 29 A.Operating Results 31 B. Liquidity and Capital Resources 39 C.Customer Service and Technology 42 D.Trend Information 42 E. Off-Balance Sheet Arrangements 42 F.Tabular Disclosure of Contractual Obligations 42 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 43 A.Directors And Senior Management 43 B.Compensation 45 C.Board Practices 46 C.1. Audit Committee Information 47 D.Employees 48 E.Share Ownership 49 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 50 A.Major Shareholders 50 B.Related Party Transactions 50 ITEM 8 - FINANCIAL INFORMATION 52 ITEM 9 - THE OFFER AND LISTING 52 4 ITEM 10 - ADDITIONAL INFORMATION 55 A.Share Capital 55 B.Memorandum and Articles of Association 55 C.Material Contracts 58 D.Exchange Controls 58 E.Taxation 58 F.Dividends and Paying Agents 64 G.Statements by Experts 64 H.Documents on Display 64 I. Subsidiary Information 64 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 64 ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 65 PART II 65 ITEM 13 - DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 65 ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 65 ITEM 15 - CONTROLS AND PROCEDURES 65 ITEM 16 [RESERVED] 66 ITEM 16 66 A.Audit Committee Financial Expert 66 B.Code of Ethics 66 C.Principal Accountant Fees and Services 67 D.Exemptions from the Listing Standards For Audit Committees 67 E.Purchases of Equity Securities by the Issuer and Affiliated Purchasers 67 PART III 67 ITEM 17- FINANCIAL STATEMENTS 67 ITEM 18 - FINANCIAL STATEMENTS 67 ITEM 19 - EXHIBITS 67 5 Unless otherwise indicated, all references in this Annual Report to “dollars” or “$” are references to Canadian dollars.Our financial statements are expressed in Canadian dollars.Except as otherwise noted, certain financial information presented in this Annual Report has been translated from
